United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40518
                          Conference Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS


                         CESAR TREJO-HERNANDEZ

                                                 Defendant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                           (1:04-CR-41-ALL)
         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court previously affirmed the conviction and sentence of

Appellant, Cesar Trejo-Hernandez. United States v. Trejo-Herandez,

149 F. App’x    307 (5th Cir. 2005). On January 17, 2007, the Supreme

Court vacated our judgment in this case and remanded the case to

this court for further consideration in light of Lopez v. Gonzales,

127 S. Ct. 625 (2006).



     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.
      Following the Supreme Court’s remand we received supplemental

letter briefs from both parties with respect to the impact of

Lopez. The government concedes and we agree that, under Lopez, the

district court erred in imposing an eight-level enhancement for

Appellant’s prior drug conviction. In light of this error, the

issue on appeal is whether we should vacate the sentence and remand

for resentencing or whether the appeal is now moot.

      The parties agree that Trejo-Hernandez has been released from

prison and remains subject to the terms of his supervised release,

but has previously been deported on August 16, 2006. This court

recently found a similar case moot when the appellant had already

been released from prison and deported. See United States v.

Rosenbaum-Alanis, __ F.3d __, No. 05-41400, 2007 WL 926832 (5th

Cir. Mar. 29, 2007). Because the defendant in Rosenbaum-Alanis was

barred from entering the United States, and therefore could not be

resentenced, the court could not grant the relief requested. Id. at

*2.

      We   find   Rosenbaum-Alanis   controlling,   and   because   Trejo-

Hernandez is barred from entering the United States, we cannot

grant his request to be resentenced. Consequently, the appeal is

moot.

The appeal is therefore DISMISSED.